DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.
Claims 1, 9, and 15 have been amended.
This action is Final.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4-5, 9, 12, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiske et al. (hereinafter as Fiske) PGPUB 2013/0290598.
As per claim 1, Fiske teaches a method comprising: 
monitoring a set of read operations and a set of write operations for a set of drives in a storage system during a first time window [0063, 0065, and 0067: (separate counters are used to monitor the number of read operations and the number of write operations for data segments in tiers (sets) of storage devices in a predetermined time interval; thus Fiske compares either the total number of read and write operations, just the write operations, or just the read operations to determine usage patterns)]; 
calculating, based on the monitoring, a write intensity of a first drive in the set of drives [0028, 0033, 0035, 0067: (counter for write operations is a write intensity for a segment of data, such as a segment of data on a HDD of a low-tier storage system (first drive); counter information such as in the write counter, is used for determining usage patterns)]; 
classifying, based on the write intensity, the first drive as a candidate for power reduction [0077, 0078, 0081, and 0086-0087: (counters (such as the write counter) are compared to thresholds to determine a usage pattern such as a measure of the operations per second, and such information is used to identify storage tiers or individual storage devices that may be placed into a minimum power consumption state during off-peak hours)]; 
identifying, based on the monitoring, a write-intensive extent on the first drive [0033, 0065, 0067, and 0071: (segments (extent) are monitored to identify which segments in the low-tier storage HDD are often accessed or written-to, and should be migrated to higher tiers so that the low-tier storage can reduce its power consumption); and 0128: (alternatively, migration can occur between storage devices of the same tier so that a storage device in the same tier can reduce its power consumption)]; 
migrating the write-intensive extent to a second drive in the set of drives prior to reducing the power to the first drive [0028, 0031, 0033, 0035, 0065, 0071, and 0077-0078: (hot/frequently written-to data segments in the lower tier HDDs may be migrated to the higher tier containing a SSD) and 0128: (while the embodiments described may be migrating data between tiers of a tiered storage system, data may instead be migrated between storage devices on the same tier)] to mitigate write-performance impacts of reducing power to the first drive [0008: (identifying a data segment stored on first storage device in the first tier, and migrating to a second storage device in the first tier) and 0128: (migration may be performed between different storage devices of the same tier; migrating segments between storage devices of the same tier preserves the write performance, and thus mitigates write-performance impacts (for example, migrating a segment from an HDD that is to be placed in a low power mode to another HDD of the same tier would mitigate the write performance impacts of reducing power to the HDD because the data segment can be accessed or written to at a similar rate when it is in the other HDD; storage devices in the same tier have the same performance; for example, the highest tier of storage is SDD while lower tier storage devices are HDDs))]; and 
reducing power to the first drive [0028, 0031, 0081, 0106, and 0110: (after migration, the lower tier HDD is spun down and placed into a minimal power consumption state)].

As per claim 4
As per claim 5, Fiske teaches the method of claim 4, wherein the classifying further comprises: comparing the write intensity of the first drive to a minimum intensity threshold; and determining that the write intensity is above the minimum intensity threshold [0101-0106 and 0033: (if access density drops below a threshold T-, segment is demoted; if it is above the threshold T-, segment is not demoted)].

As per claim 9, Fiske teaches a system comprising: a processor [0051: processing unit 206]; and a memory in communication with the processor [0040-0041, 0056-0057 and FIG. 2 memory 208]. The remaining limitations of the claim are similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.
Claim 12 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.

Claim 15 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.
Claim 18 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tulyani PGPUB 2006/0143419, and further in view of Fujibayashi (hereinafter as Fujibayashi) PGPUB 2009/0276565.
As per claim 1, Tulyani teaches a method comprising: 
monitoring a set of read operations and a set of write operations [0026: (data activity of each disk such as access pattern or access frequency (which includes read and write operations) of data is monitored to group data having similar activity levels)] for a set of drives in a storage system [0003: (storage devices are hard disks), 0011: (storage media of the same storage class), 0022: (disk pool adjusts itself to the access patterns of data on two or more disks), FIG. 1 and 0029: (access patterns of data on every disk in every pool is monitored), and FIG. 1-4: disks 1-3 (set of drives)] during a first time window [0031: (access patterns of disk content are continuously monitored; thus there is at least a first time window in which access patterns are monitored)]; 
calculating, based on the monitoring, an access intensity of a first drive in the set of drives [0029: (access patterns (intensity) are determined based on the number of times data is accessed and time between such access); and FIG. 4 and 0031: (access pattern of disk 3 (first drive) is analyzed)]; 
classifying, based on the access intensity, the first drive as a candidate for power reduction [0032: (disk 2 or 3 having data that is accessed less frequently are candidates to put to sleep if data is not accessed often)]; 
identifying, based on the monitoring, an access-intensive extent on the first drive [FIG. 4 and 0031: (data that is accessed very often is identified in disk 3)];
 in the set of drives prior to reducing the power to the first drive [FIG. 4 and 0031: (frequently accessed data is migrated from disk 3 to disk 1 (second drive))] to mitigate write-performance impacts of reducing power to the first drive [FIG. 4, 0011, 0014, 0022,0046: (migrating data to improve performance of disk pools by migrating data to storage media of the same storage class prior to placing a less frequently accessed storage media to sleep; migrating to storage media of the same storage class maintains the read and write performance of the data while allowing for power reduction to the less frequently accessed storage media)]; and 
reducing power to the first drive [0032 and FIG. 5: (disk 3 changes to sleep mode)].

Tulyani does not teach a write intensity of a first drive in the set of drives; classifying, based on the write intensity, the first drive as a candidate for power reduction; identifying, based on the monitoring, a write-intensive extent on the first drive; migrating the write-intensive extent to a second drive in the set of drives prior to reducing the power to the first drive to mitigate write-performance impacts of reducing power to the first drive. Tulyani describes monitoring the access patterns of data in a set of drives, and determining whether to migrate data and place a drive into sleep mode based on the access patterns, but Tulyani does not specifically describe write patterns or write intensity.
Fujibayashi teaches monitoring usage status of storage mediums and migrating data when usage status of a storage medium exceeds a threshold so that power saving [0112 and 0188: (write frequencies for data in storage device is determined)]; classifying, based on the write intensity, a candidate [0188: (candidate destinations are determined to migrate the data based on write frequency of the data)]; identifying, based on the monitoring, a write-intensive extent on the first drive [0188: (data with high write frequency is selected to migrate to SCSI drive while data with low write frequency is selected to migrate to ATA drive)]; migrating the write-intensive extent to a second drive in the set of drives to mitigate write-performance impacts [0188: (migration to ATA or SCSI drive)]. In summary, Fujibayashi evaluates the write frequency of data and chooses a migration destination based on the write frequency compared to the read frequency.
The combination with Tulyani with Fujibayashi leads to Tulyani monitoring the write frequency and read frequency of frequently accessed data separately in Tulyani’s disk 3, and choosing different migration destinations for the data based on write frequency compared to read frequency. Thereafter, Tulyani’s disk 3 can enter the low power mode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Fujibayashi teachings of monitoring write frequencies in comparison to read frequencies in Tulyani. One of ordinary skill in the art would have been motivated to monitor write frequencies and read frequencies separately in Tulyani when choosing migration destination because certain storage devices have lifespan limitations in writing, and choosing a migration destination based 

As per claim 9, Tulyani and Fujibayashi teaches a system comprising: a processor [0010, 0061, and 0064: processor]; and a memory in communication with the processor [0064: memory]. The remaining limitations of the claim are similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.

Claim 15 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.


Claims 2, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiske et al. (hereinafter as Fiske) PGPUB 2013/0290598, and further in view of Oe PGPUB 2018/0181307.
As per claim 2, Fiske teaches the method of claim 1, wherein the calculating comprises: identifying a number of read operations performed by the first drive during the first time window [0067: (counter for read operations in the predetermined time interval)]; identifying a number of write operations performed by the first drive during the first time window [0067: (counter for write operations in the predetermined time interval)].
Fiske does not explicitly teach adding the number of read operations to the number of write operations, resulting in a number of total operations performed by the 
Oe teaches monitoring write accesses to memory, and migration of data with a SSD in a storage device. Oe is thus similar to Fiske. Oe further teaches dividing the number of write operations by the number of total operations resulting in a total write proportion for the first drive [0049: (data collecting unit counts the read/write ratio to each segment, or the ratio of write accesses to IO accesses (total operations) to obtain a write ratio]. Oe teaches comparing the write ratio to a threshold, and performing migration if the write ratio is above a threshold or intensity level [0115 and FIG. 6 step A4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Oe’s teachings of determining a write ratio and comparing the write ratio to thresholds to determine whether to perform the migration in Fiske. One of ordinary skill in the art would have been motivated to monitor the write 
Claim 10 is similar in scope to claim 2 as addressed above and is thus rejected under the same rationale.
Claim 16 is similar in scope to claim 2 as addressed above and is thus rejected under the same rationale.


Claims 3, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiske et al. (hereinafter as Fiske) PGPUB 2013/0290598, and further in view of Lee et al. (hereinafter as Lee) PGPUB 2017/0118282.
As per claim 3, Fiske teach the method of claim 1.
Fiske does not explicitly teach wherein the calculating comprises: identifying a number of extents that were write intensive during the first time window; identifying a total number of extents in the first drive; and dividing the number of write-intensive extents by the total number of extents, resulting in a write-extent proportion for the first drive. Fiske does not teach determining a percentage of segments/extents in a storage device that are write intensive.
Lee teaches performing data migration of hot data or frequently accessed data. Lee is thus similar to Fiske because they teach migration of frequently accessed data into higher tier storage. Lee further teaches identifying a number of extents that were write intensive during the first time window; identifying a total number of extents in the first drive; and dividing the number of write-intensive extents by the total number of 
The combination of Fiske with Lee would therefore determine a percentage of the drive that is write intensive when using a separate write counter in Fiske because Fiske performs determinations using the write counter. Hot data in this combination would be considered when write intensity is high because the combination is focused on data writes instead of all types of data access.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lee’s teachings of determining the percentage of a volume that contains hot data in Fiske. One of ordinary skill in the art would have been motivated to determine the percentage of the drive that contains hot or write intensive data in Fiske because it allows for quick determination of how often the drive is frequently accessed and whether migration should be performed.
Claim 11 is similar in scope to claim 3 as addressed above and is thus rejected under the same rationale.
Claim 17 is similar in scope to claim 3 as addressed above and is thus rejected under the same rationale.


Allowable Subject Matter
Claims 6-8, 13-14, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. Applicant appears to argue on page 11 that Fiske does not disclose calculating…a write intensity, classifying based on a write intensity, or identifying a write-intensive extent, without providing additional rationale. Applicant also appears to argue on page 11 that based on the discussion in the December interview, the references do not teach the limitation “prior to reducing power to a first drive to mitigate write-performance impacts of reducing power to the first drive”. Examiner respectfully disagrees.
Regarding Applicant’s first argument, Fiske does teach the steps of calculating…a write intensity, classifying based on a write intensity, or identifying a write-intensive extent. Fiske uses a separate counter for tracking write operations on segments of data [0067], and thus teach calculating a write intensity. Fiske uses these counter values, such as the write counter, to classify usage patterns and determine which storage devices can be placed in a minimum power consumption state [0077-0078, 0081, and 0086-0087]. Fiske uses the counter values, such as the write counter, to identify which segments in a low-tier storage or an infrequently accessed storage are 
Regarding Applicant’s second argument, Examiner did not suggest the currently amended limitation in the December interview, but had provided different suggestions to better capture the inventive concept described to the Examiner. Furthermore, it would have been subject to further consideration and/or search. Upon further consideration of the Fiske reference, Fiske does indeed teach the limitation of “prior to reducing power to a first drive to mitigate write-performance impacts of reducing power to the first drive”. This is because Fiske states in paragraphs [0008 and 0128] that although embodiments describe migration between different storage tiers (e.g. between HHD and SSD), data may also be migrated between storage devices on the same tier (e.g. between a first HHD and a second HHD). With this taken into consideration, migrating from one HHD to another HHD would preserve the write-performance of a data segment if one HHD is to be taken offline because devices in the same tier have similar levels of performance. This is similar to what was discussed in the interview with Applicant’s representative, where Applicant’s representative indicated that it was an objective to migrate write-intensive extent from a first storage device (SSD) to another storage device of the same type (SSD) prior to powering down the first storage device. Thus Fiske does teach migration of data segments from one HDD to another HDD to preserve write performance of the data segment when one HDD is placed into sleep mode.

For the reasons described above, Fiske is still applicable prior art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DANNY CHAN/Primary Examiner, Art Unit 2186